DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2022 is being considered by the examiner.

Examiner’s Note
The examiner is very grateful for applicant’s attorney, Adam Stegge’s, time in conducting the July 12, 2022 interview and wishes to sincerely thank Attorney Stegge therefor.

Response to Amendment
Applicant’s amendment filed August 4, 2022 has been entered. Claims 1-19 and 31 remain pending in the application, while claim 33 is newly added.

Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered but they are not persuasive.
	Applicant argues at pp. 12-16 that Jeong would allegedly fail to teach the limitations directed to naming a folder. The examiner respectfully disagrees.
	The naming functionality that occurs with the application specific keywords of Jeong is being interpreted as a teaching whose suggestion to combine the Han and Jeong references through motivation as it would have been understood by one of ordinary skill in the art at the effective filing date of the claimed invention.
	Specifically, Jeong is understood as modifying the folder naming functionalities of Han (See Han – abstract and throughout the citations herein). The mere fact that Han does not fully and explicitly read upon the combination of claim limitations directed to specific operations associated with folder naming does not negate the fact that one of ordinary skill in the art would have been motivated to incorporate the teachings of Jeong into the folder naming system of Han. Such reasoning is made clear in the statement of motivation to combine supporting the grounds of rejection of independent claims 1, 11 and 31, has been repeated in the July 12, 2022 interview, has not yet been answered on the record, and it being respectfully repeated herein.
	Additionally, the examiner notes the requirements to counter obviousness grounds of rejection are set forth in MPEP §2145(IV), which reads,

“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).” [MPEP 2145(IV)]

	Attacking the Jeong reference when Han clearly names folders and Han in view of Jeong constitutes the basis of a 103 rejection of independent claims 1, 11 and 31 would appear to be an attack of the references individually of the kind discussed above. Even aside from the difference of interpretation of the term folder (to denote a superset of applications), the examiner has not yet seen sufficient evidence to counter the 103 grounds of rejection over Han in view of Jeong previously applied and repeated herein.
	Accordingly, as in view of the past and present grounds of rejection, applicant’s arguments, at pp. 12-16 that Jeong would allegedly fail to teach the limitations directed to naming a folder, have been fully considered but have not been found to be persuasive.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 33 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Of the closest prior art of record, the art cited below in support of the rejections of claims 1-8, 10-19 and 31 does not entirely read upon the full combination of limitations being recited in claim 9.
	Additionally, US Pre-Grant Publication 2013/0093899 to Curcio and 2013/0157682 to Ling, each teach use of a compass in a sport application, as well as consideration and recording of time information relating to photo captures. However, both Curcio and Ling do not read entirely upon the full combination of limitations being recited in claim 9.
	In turn, US Patent No. 9,658,738 to Park is likewise directed to use of a compass in a sports application. While Park also teaches deriving time delta values, Park too does not fully read upon the full combination of limitations being recited in claim 9.
	Lastly, of the closest prior art of record, foreign patent document CA 2,829,597 to Fisher et al., teaches correlation of timestamp data with compass data being gathered in a sports application. However, Fisher too does not fully read upon the full combination of limitations being recited in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-14, 16, 18-19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2018/0329607 to Han in view of US Pre-Grant Publication 2013/0138674 to Jeong.

With regard to independent claim 1,
	Han teaches a method for naming a folder and implemented by a terminal, the method comprising: 
	receiving indication information concerning creating or updating the folder, wherein the folder comprises at least one application (Han: ¶0004 – invention directed to applications to be included in a folder. See abstract generating a folder. See also ¶¶0009-0010 – receiving request for folder, i.e. “indication information”.); 
	displaying, in response to the indication information, based on an option of a user-defined name (Han; ¶0122 – folder name entered through input device, i.e. “user-defined name”.); 
	receiving confirmation information from a user (Han: ¶0122 – folder name entry is “confirmation from a user”.); and 
	setting either a recommended name or a typed name from the option of the user-defined name of the folder based on the confirmation information. (Han: ¶0122 – folder name entered through user input, i.e. user-defined name of the folder based on the confirmation information. Examiner notes the alternative limitation being recited here.)
	Han does not fully and explicitly teach a plurality of options in a pull-down list for naming the folder, wherein the options comprise a recommended name for the folder based on an application type of the at least one application
	 Jeong teaches a method with a plurality of options in a pull-down list for naming a folder, wherein the options comprise a recommended name for the folder based on an application type of at least one application. (Jeong: ¶0127 – application category and types of devices able to run an application, i.e. “application type”, are used in determining correlations, as is described in the recommendation steps of fig. 11. See also ¶0062 – list of recommended applications, i.e. “pull-down list”, displayed to user. Examiner further notes that figs. 9 and 10 and related descriptions further set out details of application list display, while fig. 8 shows an internal representation of the, i.e. “pull-down list”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the recommended folder name of Jeong into the folder naming system of Han by programming the instructions of Han (Han: ¶0320) to recommend folder names in a list based upon application type, as taught by Jeong. Both systems are directed to naming folders (Han: ¶0122; Jeong: ¶0077 – storage of metadata with respect to application categories) and providing recommendations to a user (Han: abstract; Jeong: ¶0062). An advantage obtained through recommending folder names in a list based upon application type would have been desirable to implement in the folder naming system of Han. In particular, the motivation to combine the Han and Jeong references would have been to effectively provide a user with a recommended application related to user’s activity. (Jeong: ¶0004)

With regard to dependent claim 2, which depends upon independent claim 1,
	Han and Jeong teach the method of claim 1, wherein before receiving the indication information, the method further comprises: 
	receiving first information from a cloud concerning the application type (Jeong: ¶0019, ¶0022 – keywords relevant to applications are received via a network from a server, i.e. “cloud”, where the relevant correlations of application and keywords are used to make a recommendation.);  557347-v2/4747-266004Atty. Docket No. 4747-26600 (85380161US07) 
	querying second information in an application configuration file of the at least one application and determining the application type based on the second information (Jeong: ¶0127 – metadata queried includes application category and types of devices able to run an application, i.e. “application type”, are used in determining correlations, as is described in the recommendation steps of fig. 11. Examiner notes that the metadata of the application performs equivalent functionality to the configuration file being recited.); or 
	determining the application type based on third information concerning a sensor used in an application running process. (Jeong: abstract – extraction of keyword from application that is running. Examiner notes that the limitations ascribed to a sensor are being performed by a combination of hardware and software, as described as keyword extraction unit 110 of user terminal 100 in ¶¶0058-0059 and fig. 2.)

With regard to dependent claim 3, which depends upon dependent claim 2,
	Han and Jeong teach the method of claim 2, wherein the application type comprises a corresponding identification feature (Han: ¶0154 - memory of fig. 4 stores recommended objects operation information. See also discussion of storing application type information related to searches at ¶0222. Jeong: ¶0127 – application category and types of devices able to run an application, i.e. “application type”, are used in determining correlations, as is described in the recommendation steps of fig. 11.), and wherein the method further comprises:
 	detecting that a feature in the application running process matches a preset identification feature of a first application type, wherein the preset identification feature comprises the third information; and 
	determining, in response to the detecting, that the application type is the first application type. (Jeong: abstract – extraction of keyword from application that is running. Examiner notes that the limitations ascribed to a sensor are being performed by a combination of hardware and software, as described as keyword extraction unit 110 of user terminal 100 in ¶¶0058-0059 and fig. 2. See also above citations directed to application type. Examiner notes that the feature of which devices may execute the application, i.e. “first application type”, like the third information comprises the combination of device with application able to execute on that device.)

With regard to dependent claim 4, which depends upon dependent claim 3,
	Han and Jeong teach the method of claim 3, wherein the application type comprises: a game-type application (Jeong: ¶0109 – category soccer is “game-type”. Examiner notes the alternative limitations being recited here.), an e-book-type application (Han: ¶0049 – implementation in an e-book reader. Examiner notes the alternative limitations being recited here.), a video-type application (Han: ¶0229 – movie booking application reads upon the broadest reasonable interpretation being afforded to the term “video-type”, specifically the term is being interpreted to denote association with video. Examiner notes the alternative limitations being recited here.), a map-type application (Han: ¶0130, ¶0133, ¶0276, ¶0279 – photo location information use in determining related photo “application” corresponding to a keyword is a “map-type” application due to the broadest reasonable interpretation being afforded to the term “map-type” to denote association with a map. Examiner notes that geolocation determinations being taught, e.g. “home”, “company”, are associated with maps. Examiner further notes the alternative limitations being recited here.), or a sports-type application. (Jeong: ¶0109 – category soccer for application with associated keywords, i.e. “Premier League” and “Manchester”. Examiner notes the alternative limitations being recited here.)

With regard to dependent claim 6, which depends upon dependent claim 4,
	Han and Jeong teach the method of claim 4, wherein an identification feature of the e-book-type application comprises either: 
	identifying that the at least one application is capable of parsing a text file (Han: ¶0049 – implementation in an e-book reader. See ¶0117 – parsing text relating to application name. Jeong: ¶¶0121-0122 – identification of application being able to parse text and extract keyword used in step S1110 of fig. 11. Examiner notes that the performance of parsing functionality of the steps shown in fig. 11 likewise includes identification by the system, at some point, of the ability to perform the taught text parsing functionality. Examiner further notes the alternative limitation being recited here.); or 
	identifying, during running, that the at least one application is in a full-screen mode and detecting, using a distance sensors that a distance between the user and the terminal in a second time length is kept less than or equal to a fourth threshold.  

With regard to dependent claim 8, which depends upon dependent claim 4,
	Han and Jeong teach the method of claim 4, wherein an identification feature of the map-type application comprises either: 
	identifying that the at least one application is capable of parsing geographical location coordinate data; or 
	identifying, during running, that the at least one application uses a global positioning system {GPS) for positioning. (Han: ¶0066 – use of GPS in the satellite system connected with the electronica device according to ¶0051. See ¶0130, ¶0133, ¶0276, ¶0279 – photo location information use in determining related photo “application” corresponding to a keyword is a “map-type” application due to the broadest reasonable interpretation being afforded to the term “map-type” to denote association with a map. Examiner notes that geolocation determinations being taught, e.g. “home”, “company”, are associated with GPS for positioning. Examiner further notes the alternative limitations being recited here.)

With regard to dependent claim 10, which depends upon independent claim 1,
	Han and Jeong teach the method of claim 1, wherein before the indication information the method further comprises: 
	receiving information from a cloud concerning application types of a subset of applications in the at least one application; 
	determining an application type of a second application in the at least one application except the subset of applications (Han: ¶0101 – applications include other applications. Jeong: ¶0127 – application category and types of devices able to run an application, i.e. “application type”, are used in determining correlations, as is described in the recommendation steps of fig. 11. See also ¶¶0077-0078 – exclusion of applications below a threshold, i.e. subset. Examiner further notes that the applications unable to run on a given device are an “subset,” while the given device would read upon the “application type” limitation.); and 
	reporting the application type of the second application to the cloud. (Han: ¶0120 – gather and store information where use of previously stored actions is used in addressing requests of future users. See ¶0154 referring to memory of fig. 4 storing recommended objects operation information. See also further discussion of storing application type information related to searches at ¶0222 and display thereof at ¶0223. See also above citations directed to application type in Jeong ¶0127 and storage. Examiner notes that ¶0070 explicitly recites implementation of the taught operations through cloud computing technology.)

	Claims 11-14, 16 and 18 are each similar in scope to claims 1-4, 6 and 8 respectively and are each rejected under a similar respective rationale.

	With regard to dependent claim 19, which depends upon independent claim 11,	Han and Jeong teach the terminal of claim 11, wherein the indication information concerning creating the folder comprises dragging a plurality of applications into one folder. (Han: ¶0166, ¶0185 – dragging applications to folder creation area.)

	Claim 31 is similar in scope to claim 1 and is rejected under a similar rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jeong, in further view of US Pre-Grant Publication 2013/0145269 to Latulipe.

With regard to dependent claim 5, which depends upon dependent claim 4,
	Han and Jeong teach the method of claim 4.
	Han and Jeong do not fully and explicitly teach wherein an identification feature of the game-type application comprises: 
	identifying, during running, that the at least one application is in a full-screen mode and an acceleration sensor or a gyroscope sensor is used for detection; 
	identifying, during running, that the at least one application is in the full-screen mode and detecting, using a distance sensor, that a distance between the user and the terminal in a first time length is kept less than or equal to a first threshold; or 
	identifying, during running, that the at least one application is in the full-screen mode and determining, using data from a pressure sensor, that a quantity of times of tapping a screen by the user in the first time length is greater than a second threshold and utilization of a graphics processing unit JGPU} in the first time length is greater than a third threshold.  
	Latulipe teaches a method wherein an identification feature of a game-type application (See above citations directed to game-type) comprises: 
	identifying, during running, that the at least one application is in a full-screen mode and an acceleration sensor or a gyroscope sensor is used for detection (Latulipe: ¶0128 reads in relevant part, “…application is configured to toggle between a normal mode and a full screen mode as an orientation of the device the application is running on is transitioned from a landscape orientation to a portrait orientation, or vice versa (e.g. based on accelerometer readings of the device).” Examiner notes the alternative limitations being recited here.); 
	identifying, during running, that the at least one application is in the full-screen mode and detecting, using a distance sensor, that a distance between the user and the terminal in a first time length is kept less than or equal to a first threshold; or 
	identifying, during running, that the at least one application is in the full-screen mode and determining, using data from a pressure sensor, that a quantity of times of tapping a screen by the user in the first time length is greater than a second threshold and utilization of a graphics processing unit JGPU} in the first time length is greater than a third threshold.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the identifying full-screen acceleration sensor or gyroscope sensor of Latulipe into the folder naming system of Han by programming the instructions of Han (Han: ¶0320) to identify whether an application is in full screen and using an acceleration sensor or a gyroscope sensor, as taught by Latulipe. Both systems are directed to content storage (Han: ¶0154; Latulipe: ¶¶0034-0036) and file organization (Han: ¶¶0130-0131; Latulipe: ¶0084). An advantage obtained through identification of whether an application is in full screen and using an acceleration sensor or a gyroscope sensor would have been desirable to implement in the folder naming system of Han. In particular, the motivation to combine the Han and Latulipe references would have been to enhance the user experience with regard to display. (Latulipe: ¶0084, Han: ¶¶0298-0299 – display)

	Claim 15 is similar in scope to claim 5 and is being rejected under a similar rationale.
	
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jeong, in further view of US Pre-Grant Publication 2012/0203640 to Karmarkar.

With regard to dependent claim 7, which depends upon dependent claim 4,
	Han and Jeong teach the method of claim 4.
	Han and Jeong do not fully and explicitly teach wherein an identification feature of the video-type application comprises either: 
	identifying that the at least one application is capable of parsing a video file; or 
	identifying, during running, that the at least one application is in a full-screen mode, audio is played, and detecting, using a distance sensor, that a distance between the user and the terminal in a third time length is kept less than or equal to a fifth threshold.  
	Karmarkar teaches a method wherein an identification feature of a video-type application comprises either: 
	identifying that at least one application is capable of parsing a video file (Karmarkar: ¶0063 – video parsed from a webpage. See also ¶0095 – media data stored includes video files with associated applications, functions. Examiner notes the alternative limitations being recited here.); or 
	identifying, during running, that at least one application is in a full-screen mode, audio is played, and detecting, using a distance sensor, that a distance between the user and a terminal in a third time length is kept less than or equal to a fifth threshold.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the identifying the ability to parse video of Karmarkar into the folder naming system of Han by programming the instructions of Han (Han: ¶0320) to determine the ability of video parsing through an application, as taught by Karmarkar. Both systems are directed to content storage (Han: ¶0154; Karmarkar: ¶0095) and providing recommendations to a user (Han: abstract; Karmarkar: ¶0036). An advantage obtained through determining the ability of video parsing through an application would have been desirable to implement in the folder naming system of Han. In particular, the motivation to combine the Han and Karmarkar references would have been to improve upon existing data structures for storing user information. (Karmarkar: ¶0010)
	Claim 17 is similar in scope to claim 5 and is being rejected under a similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157